And per Cur.
It cannot be admitted under any usage which has ever prevailed. The entries are headed “ Birmingham,” and are plainly copies. It proves no delivery of the goods to the defendant, by Gillchreest. The day book containing the original transactions as they occurred, proved on oath or admitted, must *341be produced, or parol evidence given of the delivery of the mer chandize.
Cited in ioo Pa. 100; 12 W. N. C. 213, as an exception to the general rule that books of original entries, properly proved, are evidence of work and labor performed, and of goods sold and delivered.
Mr. M ‘Shane, pro qtier.
Mr. Milnor, pro def.
The parties hereupon agreed to submit the dispute to referees, and the jury were discharged by consent.